IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00264-CV

EMMA L. TATES,
                                                           Appellant
v.

WALTER MORTGAGE COMPANY, LLC,
                                                           Appellee


                      From the County Court at Law No. 2
                             Brazos County, Texas
                            Trial Court No. 4932-B


                          MEMORANDUM OPINION


      Emma L. Tates appeals from a judgment of possession of a residence rendered

against her and in favor of Walter Mortgage Company, LLC (WMC) on June 1, 2011.

WMC presented a forcible entry and detainer action in the justice court against Tates for

possession of a residence in which Tates resided. The justice court rendered a judgment

in favor of WMC and Tates appealed to the County Court at Law No. 2 in Brazos

County. The County Court at Law No. 2 also rendered judgment in favor of WMC.

Tates appeals that judgment as well. We affirm.
       The sole issue in a forcible detainer suit is who has the right to immediate

possession of the premises. TEX. R. CIV. P. 746; Aguilar v. Weber, 72 S.W.3d 729, 732 (Tex.

App.—Waco 2002, no pet.); see Rice v. Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas

2001, no pet.) (citations omitted). To prevail in a forcible detainer action, a plaintiff is

not required to prove title, but is only required to show sufficient evidence of

ownership to demonstrate a superior right to immediate possession. Aquilar, 72 S.W.3d

at 732; Rice, 51 S.W.3d at 709 (citing Goggins v. Leo, 849 S.W.2d 373, 377 (Tex. App.—

Houston [14th Dist.] 1993, no writ).        Where the right to immediate possession

necessarily requires resolution of a title dispute, however, the justice court has no

jurisdiction to enter a judgment and may be enjoined from doing so. Aquilar, 72 S.W.3d

at 732. Because a forcible detainer action is not exclusive, but cumulative, of any other

remedy that a party may have in the courts of this state, forcible detainer actions in

justice court may be brought and prosecuted concurrently with suits to try title in

district court. Id.; see Rice, 51 S.W.3d at 709 (citing Haith v. Drake, 596 S.W.2d 194, 196

(Tex. Civ. App.—Houston [1st Dist.] 1980, writ ref'd n.r.e.).

       Tates’ sole issue is that the County Court at Law No. 2 erred in assuming

jurisdiction where the question of title was so intertwined with the issue of possession

that possession could not be adjudicated without first determining title. Tates alleged

in her responsive pleading in the County Court at Law No. 2 that the property in

question was co-owned by Tates and eight other people. She attached to her response a


Tates v. Walter Mortgage Company, LLC                                                 Page 2
list of those other people and a letter allegedly signed by one of those other people

giving Tates permission to remain on the property. There is no record of any evidence

being introduced by Tates at the hearing on the forcible entry and detainer. Thus, the

trial court had no evidence before it that there was a question of title intertwined at all

with the issue of possession. See Laidlaw Waste Sys. v. City of Wilmer, 904 S.W.2d 656, 660

(Tex. 1995) (generally, pleadings are not competent evidence.). Accordingly, Tates’ sole

issue is overruled.

       The trial court’s judgment is affirmed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 29, 2012
[CV06]




Tates v. Walter Mortgage Company, LLC                                                Page 3